Case 1:20-cv-03087-AT Document 16 Filedi[06 URE

  

Debevoise Debevoise & Plimpton LLP DavidH. } DOCUMENT
1 919 Third Avenue Partner
&Plimpton Now York nw 40022 Farner || ELECTRONICALLY FILED
+1212 909 6000 +121290 |f DOC #:

DATE FILED: _ 6/4/2020

June 3, 2020

BY ECF WITH COURTESY COPY BY EMAIL

The Honorable Analisa Torres

United States District Court for the Southern District of New York

500 Pearl Street

New York, NY 10007 Daily Harvest, Inc. and Rachel Drori v.
Revive Organics, Inc., 20 Civ. 3087 (AT)

 

Dear Judge Torres:

We represent defendant Revive Organics, Inc. (“Revive’’) in the above-captioned
matter. We write with the consent of counsel to plaintiffs to request an adjournment
of the Initial Pretrial Conference in this case, currently set for June 24, 2020.

This action was filed on April 16, 2020. On April 22, 2020, plaintiffs sent a request
for waiver of service to Revive. Revive agreed to waive service, and plaintiffs filed
the waiver of service on April 24, 2020 (ECF 7). Because Revive is located in
Canada, the deadline for response to the complaint was set for July 21, 2020

(90 days from the notice).

In the meantime, the parties are engaged in settlement discussions that, if successful,
may obviate the need for response. The parties will promptly notify Your Honor if
they are able to resolve this dispute amicably.

In light of the ongoing settlement discussions and the fact that the deadline for
responding to the complaint comes after the June 24" initial pretrial conference, and
in light of counsel’s availability, the parties jointly request that the initial pretrial
conference be adjourned to the week of August 3, 2020, subject to the Court’s
availability.

This is the first adjournment of the initial pretrial conference. Because no discovery
schedule has been set, this adjournment will not impact any other previously-

scheduled dates.
Respectfully submitted,

GRANTED. The initial pretrial conference scheduled for June 24, 2020 is
/s/ David H. Bernstein ADJOURNED to August 6, 2020, at 11:20 a.m. It will be conducted
David H. Bernstein telephonically.

By July 30, 2020, the parties shall submit their joint letter and proposed
case management plan. The parties are directed to call (888) 398-2342 or
(215) 861-0674, and enter access code 5598827.

 

SO ORDERED.
Dated: June 4, 2020 C a
New York, New York ANALISA TORRES

United States District Judge
